Citation Nr: 0722901	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by which the RO denied 
the benefit sought herein.  

In his August 2006 VA Form 9, the veteran wondered why other 
issues allegedly in appellate status had not been addressed.  
The Board observes that its December 2005 decision addressed, 
in pertinent part, the issues of entitlement to increased 
ratings for diabetes mellitus and a right knee disability and 
entitlement to service connection for a skin disability due 
to Agent Orange and that a January 2007 Joint Motion for 
Remand specifically indicated that these issues were no 
longer on appeal.  The veteran inquired about the status of 
his TDIU claim.  It is being addressed by the Board in a 
separate decision.  The veteran also inquired regarding his 
claim of entitlement to an effective date earlier than August 
7, 1998 for the assignment of a 10 percent rating for a 
service-connected right knee disability.  That issue was 
certified to the Court, and the record does not reflect the 
Court's ruling in the matter.


FINDING OF FACT

The veteran's service-connected left ear hearing loss is 
currently manifested by no more than level II hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for service-connected left ear hearing loss are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2005 and December 2005 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matter is rendered moot in light of the Board's decision 
below.  The claim for increase is denied, and no effective 
date will be assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records and Social 
Security Administration records.  The veteran has also been 
afforded a VA audiologic examination, as required under 
certain circumstances under VCAA.  There is no indication 
that there is any outstanding relevant evidence that has not 
been associated with the record.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.



Law and Regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not meet the criteria of 38 C.F.R. § 3.383, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2006).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Discussion

A VA audiologic evaluation of the veteran was completed in 
September 2005.  The examination showed an average puretone 
threshold for the left ear of 36 decibels with a speech 
discrimination score of 88 percent.  These findings 
correspond to Level II hearing under Table VI and Level I 
under Table VIa.

As noted above, a compensable, 10 percent, evaluation is 
assignable only where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2006).  
Since the aforementioned VA audiologic examination does not 
show such a level of hearing impairment in the service-
connected left ear, the nonservice-connected right ear is 
considered normal in this case, and the criteria for a 
compensable rating are not met.

The Board wishes to make clear that it has no reason to doubt 
that the veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for the left ear hearing loss.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
There is no indication of any periods of hospitalization for 
hearing loss.  Moreover, there is no evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the veteran's hearing loss for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A compensable evaluation for left ear hearing loss is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


